Case 1:20-cv-00847-PGG Document9 Filed 01/31/20 Page 1 of 2

ORIGINAL

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF NEW YORK .

 

H

i

'

| | |

Li i
3M Company, 3M Innovative Properties Company, and |
3M Health Information Systems, Inc., i JAN. 3 1 2020 -

Le

Plaintiffs, Civil Action No, 0-0-6" - 00647.
v.

International Business Machines Corporation d/b/a | JURY TRIAL DEMANDED
Watson Health,

Defendant.

 

 

PLAINTIFFS’ MOTION TO SEAL PORTIONS OF THE COMPLAINT, PORTIONS OF
EXHIBIT 2 TO THE COMPLAINT, AND THE ENTIRETY OF EXHIBIT 3 TO THE
COMPLAINT

Plaintiffs 3M Company, 3M Innovative Properties Company, and 3M Health Information
Systems, Inc. (“Plaintiffs”) hereby respectfully move this Court for entry of an order sealing
portions of Plaintiffs’ Complaint, portions of Exhibit 2 to the Complaint, and the entirety of Exhibit
3 to the Complaint. The reasons supporting Plaintiffs’ Motion are set forth in the accompanying
Declaration of Susan M. Salek and in the Memorandum of Law.

WHEREFORE, Plaintiffs respectfully request that the Court enter the proposed Order
sealing portions of the Complaint in the above-captioned matter, portions of Exhibit 2 to the
Complaint, and the entirety of Exhibit 3 to the Complaint.

Dated: January 31, 2020
New York, New York

 
Case 1:20-cv-00847-PGG Document9 Filed 01/31/20 Page 2 of 2

Respectfully submitted,

AKIN GUMP STRAUSS HAUER & FELD LLP

By:

J on
Z-——~

 

Caitlin E. Olwell

David M. Zensky

Michael P. Kahn

Brooks J. Kenyon

AKIN GUMP STRAUSS HAUER & FELD LLP
Bank of America Building
1 Bryant Park

New York, NY 10036
Telephone: 212.872.1000
Fax: 212.872.1002
colwell@akingump.com
dzensky@akingump.com
mkahn@akingump.com
bkenyon@akingump.com

and

Karol A. Kepchar (pro hac vice to be filed)
AKIN GuMP STRAUSS HAUER & FELD LLP
2001 K Street NW

Washington, DC 20006

Telephone: 202.887.4000

Fax: 202.887.4288
kkepchar@akingump.com

Attorneys for Plaintiffs 3M Company, 3M
Innovative Properties Company, and 3M
Health Information Systems, Inc.

 
